DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (TWI595079, references taken from US (US2018/0156764), hereinafter referred to as the Chen ‘764 reference) in view of Chen et al (Liquid crystal-based immunoassays for detecting hepatitis B antibody) and as evidenced by the portfolio of prospec protein and of Agrisera. 
Regarding claim 1, the Chen ‘764 reference teaches
a detection device (referred to as a sensing device in [0022] and shown in Fig. 2), comprising: 
a rectangular tube (composed of frames referred to frame 20 in [0022] and shown in Fig 2) having a tube wall (referred to as substrate 10 in [0022] and shown in Fig. 2) and a receiving space (referred to as an accommodation space 21 in [0022]  and shown in Fig. 2) located in the tube wall (substrate 10), wherein the tube wall (substrate 10) has at least one light-transmittable region (referred to as polarizers 40,41 in [0023] and shown in Fig. 2), the rectangular tube (composed of frames 20) comprises two first plates (two frames 20) disposed opposite to each other and two second plates ((polarizers 40, 41), see Fig. 2, the polarizers comprise light-transmittable plates) disposed opposite to each other, two sides of each first plate (two frames 20) are connected to the two second plates (polarizers 40,41), two sides of each second plate (polarizers 40,41) are connected to the two first plates (two frames 20), a distance between the two first plates is a tube height of the rectangular tube (wherein the distance is inherent to the configuration thus claimed), and the at least one light-transmittable region (polarizers 40,41) is located on each first plate (polarizers 40,41); 

a probe (referred to as a dopant 32 in [0026] and shown in Fig 2) distributed on the alignment film 50 (see [0026] which recites that “dopant 32 undergoes chemical change in accordance with the pH value of the flowing substance” and therefore the dopant 32 can function as a pH probe); and 
a nematic liquid crystal 31 (see Fig 2, [0022]-[0026]) located in the receiving space (accommodation space 21)); 
The Chen ‘764 reference does not teach that the probe comprises at least one selected from a group consisting of an antibody and an antigen.
However in the analogous art of providing liquid crystal (LC)-based immunoassay, Chen teaches liquid crystal-based immunoassays for detecting hepatitis B antibody wherein a specific immunobinding reaction between hepatitis B surface antigen (HBsAg) and hepatitis B antibody (anti-hepatitis B surface antigen, anti-HBsAg) forms an immunocomplex on a surface. This immunocomplex is large enough to disrupt the orientations of a thin layer of LCs supported on the same surface (see Col. 2 in page 321 of Chen).
It would have been obvious before the filing date of the claim invention to replace the dopant (pH probe) of the Chen ‘764 reference with the antigen/antibody probe of Chen for the benefit of providing an immunobinding reaction between hepatitis B surface antigen (HBsAg) and hepatitis B antibody (anti-hepatitis B surface antigen, anti-HBsAg) on a surface which is large enough to disrupt the orientations of a thin layer of LCs supported on the same surface (see Col. 2 in page 321 of Chen).
μg/mL to 20 μg/mL (see Table 1 of Chen which discloses a total concentration of anti-HBsAg of 300 nM which corresponds to a concentration of 12.9 μg/mL as evidenced by the attached portfolio of prospec protein specialist). Specifically, the attached portfolio of prospec protein specialist teaches an average molecular weight of anti-HBsAg to be 43 kDa, value which was used in the unit conversion calculation. Note that by using a different antibody such as the ones disclosed by Chen, different probe concentrations may be obtained. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In addition, Chen teaches that buffer solutions containing 150 nM anti-MIgG and different concentrations of anti-HBsAg (from 300 to 3 nM) were prepared. By using this immunoassay, the presence of anti-HBsAg can be detected by using the position of bright LC spots in this assay, with good specificity against interferents such as anti-HAsAg and HSA. The LOD for anti-HBsAg is 15 nM, but it can be achieved only when 150 nM anti-MIgG is added to the solution to form an immunocomplex with anti-HBsAg. We can also estimate the concentration range of anti-HBsAg by using the color of LCs (see page 323 of Chen which recites that “[w]e also point out that in Fig. 2A the color of LC spots depends on the anti-HBsAg concentration. When the anti-HBsAg concentration is 300 nM, the color of LC spots 
Regarding claim 3, the Chen ‘764 reference and Chen teach the detection device according to claim 1, wherein the probe is a protein (see Col. 1 in page 323 of Chen). 
Regarding claim 4, the Chen ‘764 reference and Chen teach the detection device according to claim 1, wherein a ratio of a tube width to the tube height of the rectangular tube ranges from 10 to 20 (see [0038] of the Chen ‘764 reference which discloses a casing having internal space of about 10 mm X 25 mm X 5 mm). While the Chen ‘764 reference does not explicitly disclose the specific ratio of a tube width to a tube height of a rectangular tube, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the ratio ranges, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 5, the Chen ‘764 reference and Chen teach the detection device according to claim 1, wherein the at least one light-transmittable region is located at one end of each first plate (see Fig. 2 of Chen ‘764).
Regarding claim 6, the Chen ‘764 reference teaches a detection device (referred to as a sensing device in [0022] and shown in Fig. 2), comprising: 
a rectangular tube (composed of frames referred to frame 20 in [0022] and shown in Fig 2) having a tube wall (referred to as substrate 10 in [0022] and shown in Fig. 2) and a receiving space (referred to as an accommodation space 21 in [0022]  and shown in Fig. 2) located in the tube wall, wherein the tube wall has a plurality of light-transmittable regions (referred to as polarizers 40,41 in [0023] and shown in Fig. 2), the rectangular tube comprises two first plates (two frames 20) disposed opposite to each other and two second plates (polarizers 40, 41) disposed opposite to each other, two sides of each first plate are connected to the two second plates (see Fig. 2), two sides of each second plate are connected to the two first plates (see Fig. 2), and the light-transmittable regions are located on each first plate and each second plate (see Fig. 2); 
an alignment film 50 (see Fig. 2 and [0024]-[0026]) located on the tube wall and corresponding to the light-transmittable regions; 
a probe (referred to as a dopant 32 in [0026] and shown in Fig 2) distributed on the alignment film 50 (see [0026] which recites that “dopant 32 undergoes chemical change in accordance with the pH value of the flowing substance” and therefore can function as a pH probe); and 

The Chen ‘764 reference does not teach that the probe comprises at least one selected from a group consisting of an antibody and an antigen.
However in the analogous art of providing liquid crystal (LC)-based immunoassay, Chen teaches liquid crystal-based immunoassays for detecting hepatitis B antibody wherein a specific immunobinding reaction between hepatitis B surface antigen (HBsAg) and hepatitis B antibody (anti-hepatitis B surface antigen, anti-HBsAg) forms an immunocomplex on a surface. This immunocomplex is large enough to disrupt the orientations of a thin layer of LCs supported on the same surface (see Col. 2 in page 321 of Chen).
It would have been obvious before the filing date of the claim invention to replace the dopant (pH probe) of the Chen ‘764 reference with the antigen/antibody probe of Chen for the benefit of providing an immunobinding reaction between hepatitis B surface antigen (HBsAg) and hepatitis B antibody (anti-hepatitis B surface antigen, anti-HBsAg) on a surface which is large enough to disrupt the orientations of a thin layer of LCs supported on the same surface (see Col. 2 in page 321 of Chen).
Regarding claim 7, the Chen ‘764 reference and Chen teach the detection device according to claim 6, wherein the probe is a protein (see Col. 1 in page 323 of Chen), the probe has a concentration of 10 μg/mL to 20 μg/mL (see Table 1 of Chen which discloses a total concentration of anti-HBsAg of 300 nM which corresponds to a concentration of 12.9 μg/mL, as evidenced by the attached portfolio of prospec protein specialist). Specifically, the attached portfolio of prospec In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	Therefore, it would have been obvious from Chen to optimize the concentration of probes based on immunoassay being performed). Therefore, it would have been obvious from Chen to optimize the concentration of probes based on the immunoassay being performed). 
Regarding claim 8, the Chen ‘764 reference teaches
a detection device (referred to as a sensing device in [0022] and shown in Fig. 2), comprising: 
a rectangular tube (composed of frames referred to frame 20 in [0022] and shown in Fig 2) having a tube wall (referred to as substrate 10 in [0022] and shown 
an alignment film 50 (see Fig.2 and [0024]-[0026]) located on the tube wall (substrate 10) and corresponding to the at least one light-transmittable region (polarizer 41); 
a probe (referred to as a dopant 32 in [0026] and shown in Fig 2) distributed on the alignment film 50 (see [0026] which recites that “dopant 32 undergoes chemical change in accordance with the pH value of the flowing substance” and therefore can function as a pH probe); and 
a nematic liquid crystal 31 (see Fig 2, [0022]-[0026]) located in the receiving space (accommodation space 21)); 
a visible light source 70 (see Fig 7 and [0014]) located on the first side: 

an optical sensor 71 (see [0028]) located on the second side; 
wherein the visible light source emits visible light, and the visible light passes through the polarizers 40, 41 and the rectangular tube (composed of frames 20) to illuminate the optical sensor 71 (see [0023] which recites that the substrate 10 may be made with a material permeable to visible light).
The Chen ‘764 reference does not teach that the probe comprises at least one selected from a group consisting of an antibody and an antigen.
However, in the analogous art of providing liquid crystal (LC)-based immunoassay, Chen teaches liquid crystal-based immunoassays for detecting hepatitis B antibody wherein a specific immunobinding reaction between hepatitis B surface antigen (HBsAg) and hepatitis B antibody (anti-hepatitis B surface antigen, anti-HBsAg) forms an immunocomplex on a surface. This immunocomplex is large enough to disrupt the orientations of a thin layer of LCs supported on the same surface (see Col. 2 in page 321 of Chen).
It would have been obvious before the filing date of the claim invention to replace the dopant (pH probe) of the Chen ‘764 reference with the antigen/antibody probe of Chen for the benefit of providing an immunobinding reaction between hepatitis B surface antigen (HBsAg) and hepatitis B antibody (anti-hepatitis B surface antigen, anti-HBsAg) on a surface which is large enough to disrupt the orientations of a thin layer of LCs supported on the same surface (see Col. 2 in page 321 of Chen).
μg/mL (see Table 1 of Chen which discloses a total concentration of anti-igG of 150 nM which corresponds to a concentration of about 22.5 μg/mL, as evidenced by the attached portfolio of Agrisera). The attached portfolio of Agrisera teaches an average molecular weight of anti-HBsAg to be 150 kDa, value which was used in the unit conversion calculation. Note that by using a different antibody such as the ones disclosed by Chen, different probe concentrations may be obtained. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In addition, Chen teaches that buffer solutions containing 150 nM anti-MIgG and different concentrations of anti-HBsAg (from 300 to 3 nM) were prepared. By using this immunoassay, the presence of anti-HBsAg can be detected by using the position of bright LC spots in this assay, with good specificity against interferents such as anti-HAsAg and HSA. The LOD for anti-HBsAg is 15 nM, but it can be achieved only when 150 nM anti-MIgG is added to the solution to form an immunocomplex with anti-HBsAg. We can also estimate the concentration range of anti-HBsAg by using the color of LCs (see page 323 of Chen which recites that “[w]e also point out that in Fig. 2A the color of LC spots depends on the anti-HBsAg concentration. When the anti-HBsAg concentration is 300 nM, the color of LC spots is pink and green. However, when the anti-HBsAg 
Regarding claim 10, the Chen ‘764 reference and Chen teach the detection system according to claim 8, wherein the probe is a protein (see Col. 1 in page 323 of Chen).
Regarding claim 11, the Chen ‘764 reference and Chen teach the detection system according to claim 8, wherein a ratio of a tube width to the tube height of the rectangular tube ranges from 10 to 20 (see [0038] of the Chen ‘764 reference which discloses a casing having internal space of about 10 mm X 25 mm X 5 mm). While the Chen ‘764 reference does not explicitly disclose the specific ratio of a tube width to a tube height of a rectangular tube, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the ratio ranges, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 12, the Chen ‘764 reference and Chen teach the detection system according to claim 8, wherein the at least one light-transmittable region is located at one end of each first plate (polarizers 40, 41) (see Fig. 2) (the polarizers comprise light-transmittable plates). 
Regarding claim 13, the Chen ‘764 reference teaches a detection system (referred to as a sensing device in [0022] and shown in Fig. 2), comprising: 
a rectangular tube (composed of frames referred to frame 20 in [0022] and shown in Fig 2) having a tube wall (referred to as substrate 10 in [0022] and shown in Fig. 2) and a receiving space (referred to as an accommodation space 21 in [0022]  and shown in Fig. 2) located in the tube wall, wherein the tube wall has a plurality of light-transmittable regions (referred to as polarizers 40,41 in [0023] and shown in Fig. 2), the rectangular tube has a first side and a second side opposite to the first side (see Fig. 2), the rectangular tube comprises two first plates disposed opposite to each other and two second plates disposed opposite to each other (see Fig. 2), two sides of each first plate are connected to the two second plates (see Fig. 2), two sides of each second plate are connected to the two first plates (see Fig. 2), and the light-transmittable regions are located on each first plate and each second plate (see Fig. 2); 
an alignment film 50 (see Fig.2 and [0024]-[0026]) located on the tube wall and corresponding to the light-transmittable regions: 
a probe (referred to as a dopant 32 in [0026] and shown in Fig 2) distributed on the alignment film 50 (see [0026] which recites that “dopant 32 undergoes 
a nematic liquid crystal 31 (see Fig 2, [0022]-[0026]) located in the receiving space; 
a visible light source 70 (see Fig 7 and [0014]) located on the first side; two polarizers (a first polarizer 40 and a second polarizer 41)  located on the first side and the second side, respectively, wherein polarizing directions of the two polarizers intersect with each other (see [0023]); and 
an optical sensor 71 located on the second side; 
wherein the visible light source 70 emits visible light, and the visible light passes through the polarizers and the rectangular tube to illuminate the optical sensor (see [0023] which recites that the substrate 10 may be made with a material permeable to visible light). 
The Chen ‘764 reference does not teach that the probe comprises at least one selected from a group consisting of an antibody and an antigen.
However in the analogous art of providing liquid crystal (LC)-based immunoassay, Chen teaches liquid crystal-based immunoassays for detecting hepatitis B antibody wherein a specific immunobinding reaction between hepatitis B surface antigen (HBsAg) and hepatitis B antibody (anti-hepatitis B surface antigen, anti-HBsAg) forms an immunocomplex on a surface. This immunocomplex is large enough to disrupt the orientations of a thin layer of LCs supported on the same surface (see Col. 2 in page 321 of Chen).
It would have been obvious before the filing date of the claim invention to replace the dopant (pH probe) of the Chen ‘764 reference with the antigen/antibody 
Regarding claim 14, the Chen ‘764 reference and Chen teach the detection system according to claim 13, wherein the probe is a protein (see Col. 1 in page 323 of Chen), the probe has a concentration of 10 μg/mL to 20 μg/mL (see Table 1 of Chen which discloses a total concentration of anti-HBsAg of 300 nM which corresponds to a concentration of 12.9 μg/mL as evidenced by the attached portfolio of prospec protein specialist). Specifically, the attached portfolio of prospec protein specialist teaches an average molecular weight of anti-HBsAg to be 43 kDa, value which was used in the unit conversion calculation, and a ratio of a tube width to a tube height of the rectangular tube ranges from 10 to 20 (see [0038] of the Chen ‘764 reference which discloses a casing having internal space of about 10 mm X 25 mm X 5 mm). While the Chen ‘764 reference does not explicitly disclose the specific ratio of a tube width to a tube height of a rectangular tube, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the ratio ranges, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Note that by using a different antibody such as the ones disclosed by Chen, different probe concentrations may be obtained. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
In addition, Chen teaches that buffer solutions containing 150 nM anti-MIgG and different concentrations of anti-HBsAg (from 300 to 3 nM) were prepared. By using this immunoassay, the presence of anti-HBsAg can be detected by using the position of bright LC spots in this assay, with good specificity against interferents such as anti-HAsAg and HSA. The LOD for anti-HBsAg is 15 nM, but it can be achieved only when 150 nM anti-MIgG is added to the solution to form an immunocomplex with anti-HBsAg. We can also estimate the concentration range of anti-HBsAg by using the color of LCs (see page 323 of Chen which recites that “[w]e also point out that in Fig. 2A the color of LC spots depends on the anti-HBsAg concentration. When the anti-HBsAg concentration is 300 nM, the color of LC spots is pink and green. However, when the anti-HBsAg concentration is between 150 and 75 nM, the color of the LC spots becomes orange and yellow. Finally, when the anti-HBsAg concentration is between 30 and 15 nM, the LC spots show a white to 
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797